DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24, 26-31, and 33, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnenmoser et al. (2014/0190773).
Sonnenmoser et al. disclose a monitoring device (10) for a passenger transport system, comprising: a sensor (16.1, 16.2), a control unit (11); a bus (12); and a bus node (13), the control unit (11) and the bus node (13) being connected to the bus (12), the bus node including a first microprocessor (15) and an inspection unit both in communication with the control unit (11) (figure 2), wherein data is transmitted from the control unit to the inspection unit and from the first microprocessor (15) to the control unit (11), the first microprocessor (15) including a first program module for detecting a state change of the sensor connected to an input of the first microprocessor and for spontaneously transmitting a corresponding state message to the control unit (paragraphs 35-36), the inspection unit including a second program module that, after receiving an instruction from the control unit, transmits an activation signal to a coupling point within the bus node to simulate the state change of the sensor (paragraphs 36-38), wherein the activation signal is at least one of superimposed 
Sonnenmoser et al. disclose the monitoring device wherein the inspection unit is implemented in the first microprocessor (15) or in a second microprocessor (14).
	Sonnenmoser et al. disclose the monitoring device wherein the sensor (16.2) emits the sensor signal as at least one of a digital sensor signal and an analog sensor signal at an output, and wherein the first microprocessor monitors the sensor signal for an occurrence of the state change (paragraph 40). 
	Sonnenmoser et al. disclose the monitoring device, wherein the digital sensor signal includes an identification code associated with the sensor (paragraphs 40-41).
Sonnenmoser et al. disclose the monitoring device wherein the inspection unit emits the activation signal as at least one of a digital activation signal and an analog activation signal at an output (paragraphs 40 and 43-44).
Sonnenmoser et al. disclose the monitoring device wherein the activation signal includes at least one of a DC voltage pulse, a logic signal, and an AC voltage signal in a frequency range of 500 Hz to 2000 Hz (paragraphs 14 and 36-37).
Sonnenmoser et al. disclose the monitoring device wherein the coupling point is arranged at: within an output stage of the sensor (16.2); within an input stage of the first microprocessor (15); between the output stage of the sensor and the input stage of the first microprocessor (15); at an input of the sensor (16.2); inside the sensor, or inside a power supply line connected to the sensor (figure 2).
Sonnenmoser et al. disclose the monitoring device wherein the coupling point is a galvanic connection for galvanic coupling of the activation signal, a coupling capacitor for capacitive coupling of the activation signal, or a coil for inductive coupling of the activation signal (paragraph 40).

	Sonnenmoser et al. disclose the monitoring device wherein the sensor includes a code-bearing element and a code-reading element, the code-reading element reading an identification code from the code-bearing element from contactless transmission and in response the code-reading element sending the sensor signal to the first microprocessor, and the coupling point being arranged at an input or an output of the code-reading element (paragraphs 40-41).
Sonnenmoser et al. disclose the monitoring device wherein the code-bearing element and the code-reading element each have an induction loop, the code-reading element providing the code-bearing element with electromagnetic energy with contactless transmission by the induction loops and the code-bearing element transmitting the identification code to the code-reading element with contactless transmission by the induction loops (figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenmoser et al. in view of Hovi et al. (2014/0032970).
Sonnenmoser et al. are discussed above.  Sonnenmoser et al. do not disclose the logic circuit including an inverter.
However, Hovi et al. disclose a monitoring device (figure 2) wherein the logic circuit is an inverter that is switched by the activation signal (paragraph 20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings Hovi et al. with Sonnenmoser et al., because provide a different logic configuration for providing the same of monitoring an elevator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF9/10/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837